MEMORANDUM *
Mr. Bains’s1 applications for asylum and withholding of deportation were denied because the Immigration Judge and Board of Immigration Appeals found his testimony incredible. We apply the transitional rules2 and review both the I.J.’s and B.I.A.’s decisions.3 Mr. Bains was not entitled to a new hearing to explain the additional implausibilities relied upon by the B.I.A.4 Substantial evidence supports the adverse credibility findings.5
PETITION DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.


. See Petitioner’s Opening Brief at 2 n. 1.


. See Kalaw v. INS, 133 F.3d 1147, 1150 (9th Cir. 1997).


. See Kataria v. INS, 232 F.3d 1107, 1112 (9th Cir.2000); Tukhowinich v. INS, 64 F.3d 460, 464-65 (9th Cir. 1995); Alaelua v. INS, 45 F.3d 1379, 1381-82 (9th Cir. 1995).


. Pal v. INS, 204 F.3d 935, 939 (9th Cir. 2000).


. Id. at 937 n. 2; De Leon-Barrios v. INS, 116 F.3d 391, 393 (9th Cir. 1997).